ROTHENBERG, Judge.
Ronald Prudent appeals his thirty year sentence as a habitual offender, asserting that he does not qualify as a habitual offender because he had received probation for two of the prior convictions relied upon. He asserts that probation is not a sentence, and therefore cannot be relied upon as a qualifying offense for an enhanced penalty under the habitual offender statute. As Prudent recognizes, his position is contrary to this court’s recent decision in State v. Del Castillo, 890 So.2d 376 (Fla. 3d DCA 2004). See also Teal v. State, 862 So.2d 871 (Fla. 2d DCA 2003), appeal docketed, No. SC04-102 (Fla.2004); McCall v. State, 862 So.2d 807 (Fla. 2d DCA 2003), appeal docketed, No. SC04-136 (Fla.2004). We therefore affirm, and certify conflict with Richardson v. State, 884 So.2d 950 (Fla. 4th DCA 2004), appeal docketed, No. SC04-174 (Fla.2004).
Affirmed; conflict certified.